Citation Nr: 0009934	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from June 1966 
to June 1970 and from October 1990 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision denied 
service connection for post traumatic stress disorder (PTSD).  


REMAND

The veteran claims that he developed PTSD as a result of 
stressful experiences during active military service in 
Vietnam and during the Persian Gulf war.  

Initially, the Board notes that during the pendency of the 
veteran's appeal the regulations related to service 
connection for PTSD were revised.  38 C.F.R. § 3.304(f) 
(1998) amended by 64 Fed. Reg. 32807-32808 (June 18, 1999).  
Under the current regulations service connection for PTSD 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  In view of these changes, the Board believes that RO 
should be given the opportunity to adjudicate the veteran's 
claim under the new regulations.  

Furthermore, in support of his claim, the veteran has 
provided a statement of his alleged stressors.  The RO 
requested verification of the stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
While the reply indicated steps for the RO to attempt to 
verify specific causalities alleged by the veteran during the 
Vietnam war by obtaining morning reports from the National 
Personnel Record Center (NPRC), there is no indication within 
the record that efforts were undertaken to obtain these 
reports.  In this regard, it is noted that VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

In view of the above, the Board concludes that additional 
development is necessary to ensure due process in this case.  
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request from the veteran 
another statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service.  Specifically the 
veteran should be asked to provide:

a.  The unit of Clifford Bradford, 
alleged to be killed in action in 
Vietnam in 1969.  

b.  The unit of Sgt. Gillard, 
alleged to be killed in action in 
South West Asia in February 1991.  

The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

2.  The RO should request the morning 
reports, DA Form 1, for the 93rd Engr Bn 
for 1969 to attempt to verify the 
personnel the veteran alleges to have seen 
killed in action.  These records should be 
requested from the National Personnel 
Records Center (NPRC).  The RO should use 
these records to attempt to verify the 
personnel casualties alleged in the 
veteran's February 1997 stressor statement 
and any updated statement provided 
pursuant to this action.  

3.  The RO should request verification of 
the personnel casualties that the 
veteran's alleges to have witnessed during 
the Persian Gulf War from the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
See VA MANUAL M21-1, Part VI, Paragraph 
7.46 (1992).  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors of seeing U.S. Army personnel 
killed by land mines or bobby traps.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the RO must consider the guidance 
provided by the United States Court of 
Appeals for Veterans Claims (Court) in 
the cases of West v. Brown, 7 Vet. App. 
70 (1994), Zarycki v. Brown, 6 Vet. App. 
91 (1993) and the discussion above.  In 
any event, the RO must specifically 
render a finding as to whether the 
appellant ". . . engaged in combat with 
the enemy."  If the RO determines that 
the record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO determines 
that another VA PTSD examination is 
required, then one should be ordered.  If 
so, the RO must specify, for the 
examiner, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  

6.  The RO should then readjudicate the 
appellant's claim for service connection 
for PTSD with consideration of the entire 
evidence of record including that obtained 
pursuant to the above requests.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


